Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of invention Group I, claims 1 – 7, in the reply filed on March 19, 2021 is acknowledged. The traversal is on the ground(s) that MPEP 803 states that “if the search and examination of all the claims in an application can be made without serious burden, the Examiner must examine them on the merits, even though they include claims to distinct or independent inventions.” That directive should be followed in this case. The application contains only (16) claims, all of which can be searched and examined without serious burden. Applicant does not traverse on the grounds that the species are not patentably distinct.
In response, the examiner submits that these arguments are misplaced, because the requirement is based on principle of single general inventive concept under PCT Rule 13.1. The requirement is still deemed proper and is therefore made FINAL. Claims 8 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 -7 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen et al. US 6,228,492 B1 (Kinlen) in view of Orr et al. EP 1366826 A1 (Orr).

Considering claims 1 – 7, Kinlen teaches a method of spinning fibers containing intrinsically conductive polymers comprises: (i) extruding two or more filaments comprised of a fiber forming polymer; (ii) applying a coating formulation to at least a portion of at least one of the filaments; (iii) combining the filaments to form a filament bundle; and (iv) processing the filament bundle into a fiber. The coating formulation comprises a salt of an intrinsically conductive polymer (ICP) in a carrier solvent [Derwent Abstract]. Further, Kinlen teaches at [Col. 10, 41 – 49] that preferably the ICP-coating is between about 0.05 and 3 mµ. Furthermore, although Kinlen teaches at [Col. 10, 50 – 51] that the coating step is preferably performed in such a manner that when filaments are processed together to form a fiber, substantially the entire length of the fiber contains ICP. Substantially the entire length means at least 25%, more preferably  can be any value between 10° and 90°. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Orr’s step method of coating filaments as the coating step in Kinlen’s method when it is desired to apply a coating layer having thickness lower than 1 mm out of viscous coatings.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786